This is a case originally filed on the 14th day of October, 1912, in the district court of McClain county, by the defendants in error, W. E. Caldwell et al., in which defendants in error asked for injunctive relief against the collection of certain taxes. A demurrer was lodged against the petition by the defendant in the original suit, which was overruled by the court, from which order of the court an appeal was taken to the Supreme Court of the state of Oklahoma, and an opinion was rendered by the Supreme Court, reversing the decision of the trial court in overruling the demurrer and remanding the case, with directions to proceed in accordanec with the opinion, and the de-defendants in error, plaintiffs in the original suit, on the 31st day of August, 1913, filed in the district court of McCurtain county an amended petition, to which amended petition defendants again filed a demurrer. The trial court held the amended petition good, and overruled the demurrer, from which action of the court plaintiffs appeal.
After a careful examination of the amended petition, as compared with the original petition, we fail to find any material change. The tender made in the amended petition is wholly insufficient, and in no wise changes the status of the case as it was originally presented to the Supreme Court. We therefore adopt the syllabus and decision of the original case of Thurston v. Caldwell et al., filed December 16, 1913, and found in 40 Okla. at page 206, 137 P. 683, as being decisive as to the law of this case.
The judgment of the trial court is therefore reversed, and cause remanded.
By the Court: It is so ordered.